Citation Nr: 0106908	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-13 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis.  




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel








INTRODUCTION

The veteran had active military service from June 1958 to 
March 1960.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a January 1995 decision of the RO.  

In his VA form 9, the veteran indicated that he wanted to 
appear for a hearing before a Member of the Board.  

While a hearing was scheduled, the veteran failed to report 
for that proceeding at the offices of the Board in February 
2001.  

The Board has reviewed the statements made by the veteran in 
connection with the current appeal and finds that the matter 
of an increased rating for the service-connected psychiatric 
disability has been constructively raised for consideration.  

As this has not been developed for appellate review, it is 
referred back to the RO for appropriate action.  



FINDING OF FACT

New evidence has been presented since the last final RO 
decision in December 1968 that bears directly and 
substantially on the claim of service connection for 
arthritis, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  





CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
arthritis.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1964, the RO denied the veteran's original claim of 
service connection for rheumatoid arthritis.  The veteran 
appealed, and the Board denied the claim in a decision 
promulgated in June 1966.  Following consideration of new 
liberalizing provisions of the law regarding presumptive 
service connection, the Board again denied the veteran's 
claim in a decision of February 1967.  

The claim for service connection for arthritis was denied 
once more by the Board in an August 1968 decision.  Then, the 
RO determined in a December 1968 decision that newly 
submitted medical evidence did not warrant a change in the 
denial of service connection for arthritis.  The veteran was 
notified of the decision by way of a January 1969 letter, but 
did not appeal.  

The December 1968 RO decision is final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1104, 
20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with the veteran's 
attempt to reopen his claim of service connection for 
arthritis includes lay statements by the veteran describing 
his symptoms and asserting that he has arthritis due to an 
inservice injury to his right knee or to exposure to cold 
weather conditions while on active duty in Alaska.  

In addition to his lay statements, the veteran also has 
submitted medical records, x-ray reports, and statements from 
consultant rheumatologist indicating that he had arthritis.  
Specifically noted among this new evidence is a January 1992 
letter from a private physician who diagnosed the veteran 
with mild to moderate generalized osteoarthritis of the nodal 
type and indicated that the veteran's army career appeared to 
have brought on the symptoms prematurely and accelerated the 
same.  

In the specialist's opinion, the veteran's current disability 
was equally attributable to "injuries sustained during Army 
service and to natural causes."  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his symptomatology 
must be presumed for purposes of determining whether a claim 
is reopened.  See Justus, Id.  

The Board also finds that the additional medical evidence is 
relevant and probative as to the questions of service 
connection for arthritis and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for arthritis is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for arthritis, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  





REMAND

The veteran asserts that he currently suffers from arthritis 
due to his inservice knee trauma or cold weather exposure 
while serving in Alaska.  

After all available records are obtained the veteran then 
should be scheduled for a VA examination to determine whether 
the claimed arthritis is due to service or a service-
connected disability.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim of service connection for 
arthritis.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of arthritis.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should then should take 
appropriate steps to schedule the veteran 
for an examination for VA purposes in 
order to determine the nature and extent 
of the claimed arthritis.  All necessary 
special studies or tests should be 
accomplished.  All indicated testing 
should be performed in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history 
referable to the claimed arthritis.  
Based on his/her review of the case, the 
examiner should express an opinion as to 
the medical probability that any current 
disability manifested by an arthritic 
disease entity due to cold exposure or 
other disease or injury that was incurred 
in or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate review, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


